Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,10,12,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. 20040214113, in view of  Hofmann et al. 20160011502.
Goldstein et al. 20040214113 teaches with respect to figure 1, a reflective hardmask comprised of a reflective multilayer coating which reflects the EUV using Bragg reflection/interference.  This is formed of alternating layers of materials with at least 10 pairs being desirable [0020-0027].  The reflection form the multilayer allows the resist coated on the multilayer surface to absorb more light as the light passing through the resist is reflected back into the resist.  The improves the sidewall angle and reduces the amount of incident light required to form a developable image [0028-0029].  The diffusion of the acid in the resist during post exposure baking is sufficient to smooth out the effect of any standing waves generated by the reflection back into the resist [0029-0030]. Examples of the multilayers are pairs of Mo/Si and Ru/Si which have reflectivities of 33 and 45% respectively at 13.5 nm [0025-0027]. 
Hofmann et al. 20160011502 teaches that forming multilayer stacks of silicon and niobium carbide provides a similar reflectivity to Mo/Si multilayers [0075]. 
It would have been obvious to one skilled in the art to modify the multilayer-resist laminates and process of using them taught by Goldstein et al. 20040214113 by replacing the Mo/Si pairs with NbC/Si pairs of Hofmann et al. 20160011502 with a reasonable expectation of success based upon the disclosed equivalence taught in Hofmann et al. 20160011502.
Claims 1,10 and 17 require a non-metal in the second reflective layer.  Due to the “comprising” language of the claims, the claims rejected under this heading are open to the presence of other elements such as niobium in the second reflective layer. 

Claims 1-5,10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. 20040214113, in view of  Silova 20120188522.
Silova 20120188522 teaches reflective multilayers of either Mo or DLC with Si.  The use of Mo/Si multilayers to form a reflective coating.  Other reflective mirrors can be made of diamond like carbon (DLC) and silicon [0008]. 9
It would have been obvious to one skilled in the art to modify the multilayer-resist laminates and process of using them taught by Goldstein et al. 20040214113 by replacing the Mo/Si pairs with DLC/Si pairs of Silova 20120188522 with a reasonable expectation of success based upon the disclosed equivalence taught in Silova 20120188522 at [0008].


Claims 1-5,9-12 and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over White EP 922996, in view of Silova 20120188522 .
White EP 922996 teaches the inspection of the mask blank having an EUV reflective multilayer formed on it and a membrane and energy sensitive material (photoresist) coated on that. The EUV light incident upon the laminate is reflected back through the energy sensitive (resist) material and upon development, the uniformity of the multilayer can be determined [0015-0018]. Small defects in the multilayer result in phase shifts upon the exposure to 13.3 to 13.7 nm EUV light are detectable although they may not be detected using optical inspection techniques [0036-0038]. The EUV sensitive resist must be within half the coherence length of the EUV light [0041]. The resist should have a thickness of less than 50 nm and may be 30 nm [0044,0050]. 
It would have been obvious to one skilled in the art to modify the multilayer-resist laminates where the resist is 30 nm in thickness and process of using them taught by White EP 922996 by using the DLC/Si multilayers of Silova 20120188522 with a reasonable expectation of success based upon the disclosed equivalence taught in Silova 20120188522 at [0008].

Claims 1-4,9-12 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over White EP 922996, in view of  Ravet et al., “B/Si multilayers for soft x-ray and extreme ultraviolet optics” J. Appl. Phys.  89 pp 1145-1150 (2001).
Ravet et al., “B/Si multilayers for soft x-ray and extreme ultraviolet optics” J. Appl. Phys.  89 pp 1145-1150 (2001) teaches Si/B multilayers optimized for 12.6 nm (table II) and useful in the 13-40 nm range (abstract).
It would have been obvious to one skilled in the art to modify the multilayer-resist laminates where the resist is 30 nm in thickness and process of using them taught by White EP 922996 by using the B/Si multilayers of Ravet et al., “B/Si multilayers for soft x-ray and extreme ultraviolet optics” J. Appl. Phys.  89 pp 1145-1150 (2001) with a reasonable expectation of success based upon the disclosed used in the 13-40 nm range taught in Ravet et al., “B/Si multilayers for soft x-ray and extreme ultraviolet optics” J. Appl. Phys.  89 pp 1145-1150 (2001), which embraces the 13.3 to 13.7 nm range of White EP 922996.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over White EP 922996, in view of  Yi et al., “Structural and EUV performance of Si/C multilayers deposited under different working pressure”, Opt. Interf. Coat., OSA, paper TA.4 (3 pages ) (2016).
Yi et al., “Structural and EUV performance of Si/C multilayers deposited under different working pressure”, Opt. Interf. Coat., OSA, paper TA.4 (3 pages ) (2016) describes Si/C and Si/B4C multilayers of 20 bilayers has a bandwidth of 0.86 nm at 16.5 nm, which is narrower than the 1.61 nm bandwidth of similar Mo/Si multilayers. However these suffer from high internal stress (introduction). Samples were coated at different pressures.  At higher working pressures, the layer structure tends to be more porous and compressive stress is reduced (section 3.2)
It would have been obvious to one skilled in the art to modify the multilayer-resist laminates where the resist is 30 nm in thickness and process of using them taught by White EP 922996 by using the Si/C multilayers of Yi et al., “Structural and EUV performance of Si/C multilayers deposited under different working pressure”, Opt. Interf. Coat., OSA, paper TA.4 (3 pages ) (2016) optimized for ~13.5 nm with a reasonable expectation of success based upon these being known to form useful EUV reflectors/mirrors.
The position of the examiner is that the deposition conditions in the 1-4 Torr range inherently result in at least some amorphous carbon in the coating based upon the roughness/porosity of the deposition. 

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over White EP 922996, in view of  Yi et al., “Structural and EUV performance of Si/C multilayers deposited under different working pressure”, Opt. Interf. Coat., OSA, paper TA.4 (3 pages ) (2016), further in view of Soer et al. 20100271610 and Klocek et al. 5712724
Soer et al. 20100271610 teaches EUV reflectors can be made of ZrN, ZrC, diamond, diamond-like carbon, carbon, silicon and/or Mo.sub.2C. A particularly suitable stack has alternating layers of diamond-like carbon (DLC) and silicon [0077]. The reflectivity of Si/DLC can be as high as 57.5% [0079]. 
Klocek et al. 5712724 describes the use of alternating layers of amorphous carbon and silicon in forming antireflection coatings (4/1-12)
	In addition to the basis above, the examiner holds that it would have been obvious to modify the laminates and processes of using them rendered obvious by the combination of White EP 922996 and  Yi et al., “Structural and EUV performance of Si/C multilayers deposited under different working pressure”, Opt. Interf. Coat., OSA, paper TA.4 (3 pages ) (2016) by forming the carbon layer of the Si/C multilayer of amorphous carbon as this is known to be useful in forming interferometric filters/reflectors as evidenced by Klocek et al. 5712724 who expressly teaches its use and Soer et al. 20100271610, which teaches the use of carbon and crystalline diamond like carbon in multilayer EUV reflectors. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Herpen et al., WO 2010/022839 teaches spectral purity filters which reflect the EUV.  Note figure 5 which uses Si/DLC. 
	Van Herpen et al. 20060245058 teaches spectral purity layers used in multilayer mirrors including a material selected from SiN, Si.sub.3N.sub.4, SiO.sub.2, ZnS, Te, diamond, CsI, Se, SiC, amorphous carbon, MgF.sub.2, CaF.sub.2, TiO2, Ge, PbF.sub.2, ZrO.sub.2, BaTiO.sub.3, LiF or NaF [0125]. 
La Fontaine et al. 6950176 teaches useful bilayers for EUV reflective masks including Mo/Si, Mo2C/Si, and Mo/Re (3/11-17). 
	Klein et al., WO 2012/084570 describes in example 1, the coating on a copper foil or a carbon -silicon multilayer system, where the carbon and the silicon layers are each about 30 nm (pages 6-7).  The layers are substantially amorphous carbon and substantially amorphous silicon (abstract). 
	Jaiswal 2017003419 describes common alternating layers for controlling transmission/reflection or filtering in the EUV include alternating layers of boron and silicon [0009].  
	Kuznetsov et al. 20160012929 describes carbon/silicon alternating layers to form a mirror as an alternative to molybdenum-silicon [0138]. 
	Wang et al. 20140131586 teaches Ru/Si, Ru/C, Mo/C, Mo/C, Si/C, La/B, La/B4C, Ru/B4C, Ti/B4C, LaN/B4C or LaN/B bilayers as alternatives for multilayered reflective film to Mo/Si [0042].  
	Verman et al. 20030128810 teaches protective coating for optical elements exposed to X-rays (abstract). These can be multilayer coatings such as alternating layers of carbon and silicon [0037].
Grigonis et al. “C/Si multilayer mirrors for the 25-30 nm wavelength region”, Appl. Opt. Vol. 36(13) pp 2839-2842 (05/1997) teaches Si/C as X-ray mirrors in the 25-30 nm region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 1, 2022